PER CURIAM.
The main question presented in this case is whether the board of county commissioners of Henry county, Ala., had power to submit the allowance of the plaintiff’s claim to arbitration, and thereby bind the county. The lower court held that the county commissioners had no such power.
With that holding we concur. The authority of the commissioners was limited to the allowance or rejection of the claim. Code Ala. 958; Ex parte Selma & Gulf R. R., 46 Ala. 246; Commissioners’ Court v. Moore, 53 Ala. 25-27; Myers v. Gibson, 147 Ind. 452, 46 N. E. 914. The case seems to have been correctly ruled in the trial court, and we find no reversible error in the record.
Judgment affirmed.